          Case 2:21-cv-00171-JDW Document 8 Filed 03/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RED SPARK, LP,

                Petitioner,
                                                   Case No. 2:21-cv-00171-JDW
        v.

 SAUT MEDIA, INC.,

                Respondent.


                                             ORDER

       AND NOW, this 19th day of March, 2021, upon consideration of Petitioner Red Spark

LP’s Petition to Allow for Service by US Marshal (ECF No. 6), and for the reasons set forth in the

accompanying Memorandum, it is ORDERED that the Petition is GRANTED. Pursuant to 9

U.S.C. § 9, the United States Marshals Service shall serve Petitioner’s Petition to Confirm

Arbitration Award and Enter Judgment (ECF No. 1) on Respondent Saut Media, Inc. in any district

where Saut Media may be found.

       It is FURTHER ORDERED that Petitioner shall complete Form USM-285 and take all

necessary steps, including prepayment of the estimated fees and expenses for service, to facilitate

service on Respondent by the United States Marshals Service, including delivering a copy of this

Order to the United States Marshal for the Eastern District of Pennsylvania. Petitioner shall file a

proof of service on the docket in this matter once service has been made.

                                              BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.
